Exhibit 10.12

SUNPOWER CORPORATION
EXECUTIVE QUARTERLY
KEY INITIATIVE BONUS PLAN
(Amended and Restated March 19, 2012)




Article 1 - Exec KI Plan Objective


1.1
The objective of this Executive Quarterly Key Initiative Bonus Plan (“Exec KI
Plan”) is to provide incentives to key employees of SunPower Corporation and its
subsidiaries (collectively, the “Company”) based on the Company's profit before
tax, quarterly company milestones and an individual's performance against set
individual key initiatives (KIs). The Exec KI Plan shall be administered by the
Compensation Committee appointed by the Board of Directors of SunPower
Corporation.



Article 2 - Effective Date


2.1
This quarterly program will be effective as of January 1, 2012. “Plan Periods”
under the Exec KI Plan will correspond to the fiscal quarters of the Company.



Article 3 - Eligibility for Exec KI Plan Participation


3.1 All executive officers of the Company, as well as any other key employees
approved by the Compensation Committee of the Board of Directors, shall
participate in the Exec KI Plan. Participation will generally be limited to the
CEO and executive direct reports.


Article 4 - Target Bonus Percentages and Calculations


4.1
Exec KI Target Bonus Percentages. Each Exec KI Plan participant will be
allocated a KI target bonus expressed as a percentage of his or her base salary.
KI target bonus percentages are set by the Compensation Committee. The
Compensation Committee may, in its discretion, set maximum caps on the payout
amount for KI bonuses. The Compensation Committee may delegate establishing KI
target bonus percentages to officers of the Company; provided that executive
officer KI target bonus percentages must be approved by the Compensation
Committee.



4.2
Exec KI Plan Components.



i.
Quarterly KI Score. At the start of each quarter the participant will formulate
with his or her supervisor a list of key initiatives for such quarter. Each
initiative will be allocated a certain number of points, and the quarterly
scorecard shall total 100 points. Following each quarter the participant's
supervisor will score the participant's achievement of key initiatives
(expressed as a percentage).








4/16/2012
Page 1 of 4
Company Confidential

--------------------------------------------------------------------------------




(ii)
Company Milestone Score. With respect to each quarter the Board of Directors
will establish quarterly company milestones for such quarter. Each company
milestone will be allocated a certain number of points. Following each quarter,
the executive officers of the Company will score the achievement of company
milestones (expressed as a percentage).



(iii)
PBT Score. At the start of the year the executive officers will establish an
internal profit before tax financial target for the Company (“Target PBT”),
including minimum and maximum PBT levels for the year. Following the year, the
actual profit before tax will be determined (“Actual PBT”).

 
4.3 Quarterly bonuses under this Exec KI Plan are based on a combination of (a)
the participant's number of points achieved on his or her key initiative
scorecard for the quarter (expressed as a percentage), (b) the percentage of
company milestones achieved for the quarter, and (c) the Actual PBT for the
year. Achievement on key initiatives and company milestone are calculated each
quarter, but bonus is not paid or earned until Actual PBT is calculated for the
year. The annual Actual PBT is then applied to calculate any bonuses for the
previous four quarters to determine actual payment. In particular, the bonus
payout is calculated as follows:


(i)
For each quarter:

a.
If the company milestone score is equal to or less than 60%, no KI bonus will be
calculated for the quarter.

b.
If the company milestone score is greater than 60% and equal to or less than
80%, KI bonus for the quarter will be multiplied by a factor of 50%.

c.
If the company milestone score is greater than 80%, KI bonus for the quarter
will be multiplied by a factor of 100%.



(ii)
For the year:

a.
If the Actual PBT is less than minimum performance level, no KI bonus payout
will be made for that year, regardless of the performance in individual
quarters.

b.
If the Actual PBT is equal to or greater than the minimum but less than the
Target PBT, KI bonus will be equal to the sum of the performance of individual
quarters.

c.
If the Actual PBT is between the Target PBT and the maximum performance level,
KI bonus will be equal to the sum of the performance of individual quarters,
multiplied by an adjustment factor between 100% and 125%, based on a
straight-line proration between target and the maximum achievement.

d.
If the Actual PBT is equal to or greater than the maximum performance level, KI
bonus will be equal to 125% of the sum of the performance of individual
quarters.





Article 5 - Effect of Base Salary on Target Bonus Adjustments.
    
5.1
Payout calculations under the Exec KI Plan will be based on the plan
participant's base salary at the end of the quarter being measured.


4/16/2012
Page 2 of 4
Company Confidential

--------------------------------------------------------------------------------




5.2
In the event a participant's KI target bonus percentage is changed during the
quarter, the participant's KI payout for the quarter shall be based on the KI
target bonus in effect at the end of that quarter.





Article 6 - KI Achievement


6.1
KI attainment for the completed quarter and proposed KI for the next quarter are
reviewed at the end of each quarter no later than the third Friday of the first
month of the quarter.



6.2
In setting KIs, a 0% threshold may be defined for each KI. This threshold, which
could be timing and/or deliverable-based, is a point at which a KI score starts
to be earned. If a participant does not reach/complete the minimum threshold,
such KI will be scored 0% (zero). Progress beyond the threshold earns the
participant a pro-rated score up to 110%. The score for a particular KI item
cannot exceed 110%. Scoring greater than 100% for a KI item is usually limited
to numeric or quantitative goals.



6.3
The Chief Executive Officer's quarterly KI score is the actual company milestone
score for such quarter.    



Article 7 - Eligibility for Payment


7.1
Employment: To be eligible for any portion of the bonus payment, the participant
must be employed by the Company at the scheduled payment date. A participant who
terminates employment prior to the payment date will be ineligible for any and
all bonuses not yet paid, except as otherwise provided in this article or any
separate agreement approved by the Compensation Committee.



7.2
New Hires: New Hires shall be eligible to participate in the bonus program
starting the first complete month of work, i.e. if they start the first business
day of the month, they will be eligible to participate that month; otherwise,
they will begin participation the following month.



7.3
Disability: If a participant is unable to perform the essential functions of his
or her job with or without a reasonable accommodation and is eligible to receive
disability benefits under the standards used by the Company's disability benefit
plan, the participant will receive a bonus calculated as follows: the quarter in
which the disability begins will be considered a completed quarter and the KI
bonus for that quarter will be paid as though KI attainment was 100%. If/when
the participant returns from disability leave, participation will be handled as
outlined in section 7.2 above.



7.4
Retirement: If a participant retires, i.e. permanent termination of employment
with the Company in accordance with the Company's retirement policies, the
participant will receive a bonus calculated as follows: the quarter in which the
retirement begins will be considered a completed quarter and the KI bonus for
that quarter will be paid as though KI attainment was 100%. Thereafter,
quarterly participation ceases.




4/16/2012
Page 3 of 4
Company Confidential

--------------------------------------------------------------------------------




7.5
Death: If a participant dies, awards will be paid to the beneficiary designated
by the participant or, if no such designation has been made, to the persons
entitled thereto as determined by a court of competent jurisdiction. The bonus
will be calculated as follows: the quarter in which death occurred will be
considered a completed quarter and the KI bonus for that quarter will be paid as
though KI attainment was 100%. Thereafter, quarterly participation ceases.



7.6
Lay-off: If a participant is terminated by lay-off during a Plan Period, the
quarter in which the lay-off occurred will be considered a completed quarter and
the KI bonus for that quarter will be paid as though KI attainment was 100%.
Thereafter, quarterly participation ceases.



7.7
No bonus will be paid to employees who are terminated for cause.



7.8
All qualified bonus payments including future scheduled payments pursuant to
Sections 7.3, 7.4, 7.5,and 7.6 will be paid in a lump-sum.



7.9
The Chief Executive Officer reserves the right to reduce the bonus award of a
participant on a pro-rata basis to reflect a participant's leave of absence
during the applicable Plan Period.





Article 8 - Miscellaneous


8.1
Unless as defined in article 8.4, no right or interest in this Exec KI Plan is
transferable or assignable except by will or laws of descent and distribution.



8.2
Participation in this Exec KI Plan does not guarantee any right to continued
employment with the Company.



8.3
Participation in the Exec KI Plan in a particular Plan Period is not a guarantee
to participate in subsequent Plan Periods.



8.4
Management reserves the right to discontinue participation of any participant in
this Exec KI Plan, at any time, and for whatever reasons.



8.5
This Exec KI Plan is unfunded and the Company does not intend to set up a
sinking fund. Consequently, payments arising out of bonus earned shall be paid
out of the Company's general assets. Accounts recognized by the Company for book
purposes are not an indication of funds set aside for payment. Exec KI Plan
participants are considered as general creditors of the Company and the
obligation of the Company is purely contractual and is not secured by any
particular Company asset.



8.6
The provision of this Exec KI Plan shall not limit the ability of the
Compensation Committee (or its designees) to modify said Exec KI Plan, or adopt
such other plans on matters of compensation, bonus or incentive, which in its
own judgment it deems proper, at any time.




4/16/2012
Page 4 of 4
Company Confidential